Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 20, 1995, which, inter alia, ruled that claimant’s request for a hearing was untimely.
It is undisputed that claimant failed to comply with the requirements of Labor Law § 620 (1) (a) by requesting an administrative hearing either in person or in writing within 30 days after issuance of the notice of decision by the local unemployment insurance office. There is no evidence that claimant failed to receive the notice or that the delay was caused by her "physical condition or mental incapacity” (Labor Law § 620 [1] [a]). Under these circumstances, the Board was without authority to review the initial determination finding that claimant was ineligible to receive benefits and its decision to that effect is accordingly affirmed (see, Matter of Moricone [Cornell Med. Ctr.—Hudacs], 199 AD2d 802; Matter of Rollins [Hartnett], 176 AD2d 424).
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.